BUTTLER, P. J.,
dissenting.
This case is a clone of Jordan v. Wiser, 302 Or 50, 726 P2d 365 (1986). Here, as there, a mother and son are defendants; plaintiff served the mother personally and attempted substituted service on the son by leaving a copy of the summons and complaint with the mother; the mother’s house was not the “dwelling house or usual place of abode” of the son; copies of the summons and complaint were sent to the son at the mother’s address; the son did not receive the documents within 60 days after the filing of the complaint, ORS 12.020(2), but later received the documents from the mother. The court held in Jordan that the purported service was ineffective, because the mother was not an agent of the process server. The plaintiff there had abandoned on appeal the argument that she had urged in the trial that there had been valid substituted service.
The majority attempts to distinguish this case by stating that the question here is, simply, “whether plaintiffs *415service was reasonably calculated to apprise defendant of the pendency of the action[,]” 99 Or App at 413, relying on Korgan v. Gantenbein, 74 Or App 154, 702 P2d 427 (1985). Aside from Ilorgan’s distinguishing facts, Jordan was decided after that case and, in Jordan, the court quoted with approval from Merrill, Jurisdiction and Summons in Oregon, 140-41, § 2.01 (1986):
“It is also true that the first sentence of ORCP 7G., which requires the court to ignore defects of service when there is actual notice, does not specifically apply to ‘manner’ of service. This was done intentionally and is consistent with the concept that service of a summons is required. It is possible that a defendant could receive actual notice from service of a summons that did not comply with ORCP 7D.(1). If, for example, summons was served by leaving papers at an address which was not that of the defendant, but the persons receiving the summons recognized the defendant’s name and sent the defendant the summons, this would hardly be a manner of service reasonably calculated to apprise the defendant of the existence and pendency of the action. Even though the defendant received actual notice of the action, he or she would not have received it by a service which complied with ORCP 7.” 302 Or at 60. (Footnotes omitted.)
It is apparent that the majority, in relying on ORCP 7G, overlooks the fact, as did the plaintiff in Jordan, that there has been no service of the summons; therefore, actual notice does not cure the defective attempted service.
The majority makes much of the fact that defendant’s mother’s address was defendant’s current address on file at the Motor Vehicles Division (MVD).1 First, plaintiff did not know that at the time of service and, second, it is not strictly correct. MVD records showed the registered owners of the vehicle to be defendant’s father and defendant and gave an address that is the mother’s and, apparently, that of the father. The plaintiff in Jordan filed an affidavit by the process server in which he stated that he had satisfied himself that the address in question was the dwelling house or usual place of abode of the son. By contrast, there is no such showing here; the process server simply left a copy of the summons and complaint with defendant’s mother. There is nothing in the *416record to show whether the process server inquired whether defendant lived there or whether he did inquire and was told that defendant had not lived there for several years.
The trial court was correct, and I would affirm.2

 There is no suggestion or contention that plaintiff attempted service under ORCP 7D(4)(a), relating to service in automobile cases.


 As a matter of incidental interest, the majority was among the majority in this court’s decision in Jordan v. Wiser, 76 Or App 500, 709 P2d 1140 (1985); the dissenter here wrote the dissent in that case. The Supreme Court reversed. When will they ever learn?